DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed March 12, 2019, claiming priority to JP2018-053100, filed March 20, 2018.  The application contains Claims 1-11.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination unit and request transmission unit in claim 1, traveling driving unit in claim 2, request reception unit and traveling control unit in claim 8, and return unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukaiyama (US 2004/0181339 A1).
Mukaiyama teaches, according to claim 1, a vehicle control apparatus capable of executing control to cause a vehicle to automatically follow a preceding vehicle, comprising: 
a determination unit configured to determine, based on internal information of the vehicle, whether to request an increase of a cruising speed of the preceding vehicle during automatic following to the preceding vehicle (Mukaiyama, at least para. [0076], “If it is determined that the possibility of intersection between the host vehicle B and the crossing vehicle C has become greater than or equal to a predetermined value ("YES" at S502 in FIG. 2A), the host vehicle B transmits control request information to a preceding vehicle A via the vehicle-to-vehicle communication (S503).”; and Fig. 5, steps S502, S503); and 
a request transmission unit configured to transmit an increase request for requesting to increase the cruising speed of the preceding vehicle in a case in which the determination unit determines to request the increase of the cruising speed (Mukaiyama, at least para. [0076], “If it is determined that the possibility of intersection between the host vehicle B and the crossing vehicle C has become greater than or equal to a predetermined value ("YES" at S502 in FIG. 2A), the host vehicle B transmits control request information to a preceding vehicle A via the vehicle-to-vehicle communication (S503).”; and para. [0077], “The control request information is information that includes a control content of requesting the preceding vehicle A to execute a certain control related to the running state, such as a control of increasing the traveling speed or the like.”).
Regarding claim 2, the internal information is information of an actuation state of a traveling driving unit of the vehicle (Mukaiyama, at least para. [0078], “For example, if during a following run, the preceding vehicle A, that is, the followed vehicle of the host vehicle B, increases its traveling speed in response to the request, the host vehicle B also increases its traveling speed due to a following run control function of keeping the vehicle speed difference and/or the following distance within a predetermined range. Therefore, the host vehicle B sends the preceding vehicle A such a control request that the possibility of intersection between the host vehicle B and the crossing vehicle C will become less than the predetermined value.”; the following vehicle determining that it must accelerate to avoid a collision constitutes an “actuation state of a driving travelling unit” such that it determines that the preceding vehicle must increase speed to enable the host/following vehicle to also increase speed.).
Regarding claim 6, the determination unit determines to request the increase of the cruising speed on condition that a difference between the cruising speed of the preceding vehicle and a target vehicle speed of the vehicle is not more than a predetermined value (Mukaiyama, at least para. [0018], “In the foregoing construction, the follow condition to be changed may include at least one of a traveling speed of the host vehicle, a traveling speed difference between the host vehicle and the followed vehicle, and the following distance from the host vehicle to the followed vehicle. That is, the follow condition is a control condition related to the target value or range of a predetermined parameter to be maintained for execution of the following run, and the parameter is, for example, the traveling speed difference between the host vehicle and the followed vehicle, the following distance, etc.”).
Regarding claim 7, the request transmission unit transmits the increase request to the preceding vehicle by vehicle-to-vehicle communication (Mukaiyama, at least para. [0076], “If it is determined that the possibility of intersection between the host vehicle B and the crossing vehicle C has become greater than or equal to a predetermined value ("YES" at S502 in FIG. 2A), the host vehicle B transmits control request information to a preceding vehicle A via the vehicle-to-vehicle communication (S503).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Kagawa et al. (US 2004/0111209 A1).
Regarding claims 3-4, Mukaiyama teaches the elements of claim 1, from which claims 3-4 depend, including the concept of a traveling driving unit, but does not expressly teach what constitutes the traveling driving unit.  Kagawa et al. teaches that a traveling driving unit includes an internal combustion engine and an automatic transmission, as required by claim 3, and that the automatic transmission comprises a stepped automatic transmission, and the actuation state includes an engine speed of the internal combustion engine and a gear of the automatic transmission, as required by claim 4 (Kanagawa et al., at least para. [0060], “The engine ECU 6 outputs a driving instruction to a throttle actuator 24 for adjusting the throttle opening degree of the internal combustion engine (in this case, gasoline engine) and to the actuator driving device of a transmission 26 in accordance with a driving status which is determined on the basis of the signal received. By these actuators, the output of the internal combustion engine, the braking force or the transmission shift can be controlled. In this case, the transmission 26 is a 5-speed automatic transmission, and it is designed in a 4-speed+overdrive (OD) structure in which the reduction gear ratio of 4-speed is set to "1" and the reduction gear ratio of 5-speed is set to a value (for example, 0.7) smaller than that of 4-speed. Accordingly, when the OD cut request signal is output, the transmission 26 would be shifted down to 4-speed if the transmission 26 is set to 5-speed (that is, the shift position of the over-drive). Furthermore, when the shift-down request signal is output, the transmission 26 would be shifted down to 3-speed if the transmission 26 is set to 4-speed. As a result, through the shift-down operation, large engine brake occurs and the vehicle concerned is decelerated by the engine brake.”).  It would have been obvious to incorporate the teaching of Kagawa et al. into the system of Mukaiyama for the purpose of identifying structures to perform the disclosed functions, as a combination of well-known prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Kagawa et al. (US 2004/0111209 A1), as applied to claim 4 above, and further in view of Eriksson et al. (US 2010/0262343 A1).
Regarding claim 5, Mukaiyama and Kagawa et al. do not expressly teach, but Eriksson et al. teaches, wherein the determination unit determines to request the increase of the cruising speed in a case in which when a vehicle speed of the vehicle increases, the automatic transmission is shifted up, and the engine speed of the internal combustion engine lowers (Eriksson et al., at least para. [0026], “According to another embodiment of the invention the control unit is during such a condition programmed to register that the vehicle acceleration has ceased and if there is no other possible gear to upshift to, then the control unit will automatically decrease engine rotational speed down to a more efficient engine rotational speed, for example according to the example shown in FIG. 1 down to 1500 rpm.”).  It would have been obvious to incorporate the teaching of Eriksson et al. into the system of Mukaiyama and Kagawa et al. for the purpose of recognizing conventional transmission control schema wherein an upshift point is identified beyond which engine rotation speed can be reduced while maintaining vehicle a given (though slightly higher) vehicle speed, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Osaki et al. (US 2019/0092327 A1).
Regarding claim 8, Mukaiyama teaches the apparatus of claim 1, and further teaches a travelling control unit configured to accelerate the vehicle (Mukaiyama, at least para. [0042], “The driving support apparatus 100 has a following run control portion 101 for causing a host vehicle to perform a following run with a specific vehicle determined as a follow object. The following run control portion 101 executes an accelerator control, a brake control, etc…”).  Mukaiyama does not expressly teach, but Osaki teaches, a request reception unit configured to receive a request to request the vehicle to increase the cruising speed, and the traveling control unit configured to accelerate the vehicle in a case in which it is possible to cope with the request “As depicted in FIG. 1, the vehicle control device 100 comprises an electronic control unit (ECU) 10, various sensors/input-output units, and given vehicle systems. The sensors/input-output units include: …a manipulation unit 24 for inputting user input regarding the driving support control…”; and para. [0031], “The ECU 10 (control part 10a) is operable to…output request signals, respectively, to the vehicle systems (the engine control system 40, the brake control system 42, etc.) to execute vehicle control processing during an activated state of the driving support mode, such as the preceding vehicle following sub-mode and the vehicle speed limiting sub-mode…”).  It would have been obvious to incorporate the teaching of Osaki et al. into the system of Mukaiyama for the purpose of providing a means of user input regarding a desired operating speed or mode, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Osaki et al. (US 2019/0092327 A1), as applied to claim 8 above, and further in view of Tashiro et al. (US 2019/0168732 A1).
Regarding claim 9, Mukaiyama and Osaki et al. teach the limitations of claim 8, but do not expressly teach, where Tashiro et al. teaches, wherein in a case in which it is difficult to cope with the request [for acceleration], and a lane change of the vehicle is possible, the traveling control unit causes the vehicle to perform the lane change (Tashiro et al., at least para. [0051], “Furthermore, when the controller 111 detects a request for lane change (v) of the host vehicle 401, the preceding vehicle 404 is at a destination of lane change, and a speed of the preceding vehicle 404 is smaller than the speed of the host vehicle 401, it is determined that there is a deceleration possibility. Here, in a method for detecting a lane change request, the controller 111 determines whether there is a blinker signal from the host vehicle 401 or when there is a blinker signal or when a steering operation amount is equal to or more than a predetermined value, it is determined that lane change is to be performed.”).  It would have been obvious to incorporate the teaching of Tashiro et al. into the system of Mukaiyama and Osaki et al. for the purpose of providing an alternative action during an emergent situation such as a closing of distance with another vehicle during a needed vehicle acceleration event, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Osaki et al. (US 2019/0092327 A1), as applied to claim 8 above, and further in view of Marden et al. (US 2019/0061765 A1).
Regarding claim 10, Mukaiyama and Osaki et al. teach the limitations of claim 8 but do not expressly teach, where Marden et al. teaches, a return unit configured to return, in response to the request, information representing that a track change is scheduled in a case in which it is difficult to cope with the request, and the track change is to be performed later based on an action plan of the vehicle (Marden et al., at least para. [0041], “In some implementations, the analysis of whether to make a lane change around a stopped or slow moving vehicle may include determining that the lane change would not negatively impact the autonomous vehicle progress. For example, if the autonomous vehicle's route goes through an upcoming intersection and the only adjacent lane available to make a lane change would be a left turn lane, the autonomous vehicle may avoid making the lane change so as not to get stuck in a left turn that would negatively impact the route plan goal. In such situations, the vehicle computing system may additionally consider the route plan goal in determining whether there is a viable lane change to move around a stopped or slow moving vehicle.”).  It would have been obvious to incorporate the teaching of Marden et al. into the system of Mukaiyama and Osaki et al. for the purpose of avoiding immediate maneuvering changes having adverse effects on the overall action plan for the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama in view of Xu et al. (US 2019/0250639 A1).
Regarding claim 11, Mukaiyama does not expressly teach, but Xu et al. teaches, in a case of platooning by a plurality of vehicles, the request transmission unit transmits the increase request to each vehicle that forms a platoon (Xu et al., at least para. [0058], “FIG. 3 illustrates an example system for controlling a platoon of vehicles through a lead vehicle. The server 125 and the intersection controller 30 communication with the ECU 41A of the lead vehicle, which in turn issues commands to the other vehicle ECUs 41B-N using vehicle to vehicle (v2v) communication in order to broadcast the driving strategy. While driving on the road segment, the lead vehicle continuously or periodically receives the traffic data, incident data, HD map data, and SPaT data from the backend cloud system (e.g., server 125).”).  It would have been obvious to incorporate the teaching of Xu et al. into the system of Mukaiyama for the purpose of providing a single host or lead (i.e. command) vehicle directing the actions of a plurality of vehicles as formed in a platoon, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665